UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4022



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TIMOTHY WAYNE MARTIN,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-246)


Submitted:   August 31, 2005                 Decided:   November 3, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy Wayne Martin appeals his jury conviction and

resulting fifty-seven month sentence for possession of a firearm as

a convicted felon, in violation of 18 U.S.C. § 922(g)(1), 924(a)(2)

(2000).    He contends that the district court erred by failing to

exclude evidence under Rule 403 of the theft and possession of a

pistol, which was not charged in the indictment, and by admitting

evidence   that    he   stated   he    would    have   stolen   two   additional

firearms had he known about them.*             We affirm Martin’s conviction

and sentence.

            This   court   reviews      a   district   court’s   admission   of

evidence for an abuse of discretion.             See United States v. Stitt,

250 F.3d 878, 888 (4th Cir. 2001).             Rule 403 provides:

     Although relevant, evidence may be excluded if its
     probative value is substantially outweighed by the danger
     of unfair prejudice, confusion of the issues, or
     misleading the jury, or by considerations of undue delay,
     waste of time, or needless presentation of cumulative
     evidence.

            Under Rule 403, “[p]rejudice . . . refers to evidence

that has an ‘undue tendency to suggest decision on an improper

basis,    commonly,     though   not   necessarily,     an   emotional   one.’”

United States v. Queen, 132 F.3d 991, 994 (4th Cir. 1997) (quoting

Fed. R. Evid. 403 advisory committee’s note); see United States v.

Van Metre, 150 F.3d 339, 351 (4th Cir. 1998) (interpreting Rule 403


     *
      Martin concedes the evidence is not excludable under Fed. R.
Civ. P. 404(b).

                                       - 2 -
to require exclusion of evidence only in those instances where the

trial judge believes “‘that there is a genuine risk that the

emotions of the jury will be excited to irrational behavior, and

that this risk is disproportionate to the probative value of the

offered evidence’”) (quoting United States v. Powers, 59 F.3d 1460,

1467 (4th Cir. 1995)).

           After thoroughly reviewing the record, we conclude the

theft of the pistol was inextricably intertwined with the theft of

the shotgun.    United States v. Kennedy, 32 F.3d 876, 886 (4th Cir.

1994) (evidence was necessary to complete the story of the crime).

Moreover, Martin’s statements concerning the guns are evidence

that he possessed the shotgun.       We further conclude the admitted

evidence was not unfairly prejudicial.       We find the district court

did not abuse its discretion, and note that in light of the

overwhelming evidence of Martin’s guilt, any error in the admission

of the evidence was harmless.      See United States v. Ince, 21 F.3d

576 (4th Cir. 1994); United States v. Grooms, 2 F.3d 85, 89 (4th

Cir. 1993).

           Accordingly, we affirm Martin’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 3 -